Case 5:20-cv-00447-AFM Document 22 Filed 09/15/21 Page 1 of 6 Page ID #:9207



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       MYRA L. G., 1                                 Case No. 5:20-cv-00447 AFM
12                          Plaintiff,
13                                                    MEMORANDUM OPINION AND
                     v.
                                                      ORDER AFFIRMING DECISION
14                                                    OF THE COMMISSIONER
         KILOLO KIJAKZI,
15       Acting Commissioner of Social
         Security,
16
                            Defendant.
17

18

19            Plaintiff filed this action seeking review of the Commissioner’s final decision
20   denying her application for a period of disability and disability insurance benefits. In
21   accordance with the Court’s case management order, the parties have filed briefs
22   addressing the merits of the disputed issue. The matter is now ready for decision.
23                                         BACKGROUND
24            On August 29, 2011, Plaintiff filed an application for a period of disability and
25   disability insurance benefits alleging an inability to work since May 15, 2000.
26
     1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
Case 5:20-cv-00447-AFM Document 22 Filed 09/15/21 Page 2 of 6 Page ID #:9208



 1   (Administrative Record (“AR”) 138-39, 156.) Her application was denied initially
 2   and upon reconsideration. (AR 125-28, 133-37.) A hearing was held before
 3   Administrative Law Judge (“ALJ”) M.J. Adams on August 21, 2012. (AR 37-58.)
 4   Plaintiff (represented by an attorney) and a vocational expert (“VE”) testified at the
 5   hearing. (Id.) On January 17, 2013, ALJ Adams issued an unfavorable decision
 6   finding Plaintiff not disabled. (AR 20-31.) Plaintiff requested review of the ALJ’s
 7   decision by the Appeals Council, which denied review on August 20, 2020. (AR 6-
 8   10.) Plaintiff then commenced a civil action. On May 16, 2017, this Court reversed
 9   the Commissioner’s decision and remanded for further administrative proceedings.
10   (AR 1116-1124.)
11         On November 5, 2018, a supplemental administrative hearing was held on
12   Plaintiff’s claim before ALJ Derek Johnson. Plaintiff (represented by an attorney), a
13   VE and a medical expert testified at the supplemental hearing. (Id.) As accurately
14   summarized in Plaintiff’s opening brief in this matter, ALJ Johnson issued a decision
15   on February 19, 2019 that denied Plaintiff’s claim:
16          Gates met the insured status requirements of the Act through
17          December 31, 2005 and had not engaged in substantial gainful
18          activity since the alleged onset date of May 15, 2000. (A.R. 1023,
19          ¶1). The ALJ determined that Gates had not engaged in substantial
20          gainful activity since the alleged onset date and suffered from severe
21          impairments consisting of chronic pain syndrome secondary to a
22          1988 crush injury to the left femur, deep vein thrombosis, cervical
23          and lumbar spine degenerative disc disease, major depressive
24          disorder, and generalized anxiety disorder. (A.R. 1023, ¶¶ 2-3). The
25          ALJ found that Gates did not have an impairment that met or equaled
26          a listing. (A.R. 1023, ¶4). The ALJ determined that Gates retained
27          the residual functional capacity for sedentary work with occasional
28          pushing and pulling with the left lower extremity; no crawling or

                                               2
Case 5:20-cv-00447-AFM Document 22 Filed 09/15/21 Page 3 of 6 Page ID #:9209



 1          climbing of ladders, ropes or scaffolds; occasional climbing ramps
 2          and stairs, balancing, stooping, kneeling, and crouching; no exposure
 3          to vibration or hazards such as unprotected heights or moving
 4          machinery; and no interaction with the public. (A.R. 1026, ¶5).
 5          Through the date last insured, the ALJ found that Gates was capable
 6          of performing her past relevant work as a budget analyst and graphic
 7          designer. (A.R. 1032, ¶6). As a result, the ALJ concluded that Gates
 8          was not disabled within the meaning of the Social Security Act. (A.R.
 9          1033, ¶7).
10   (ECF No. 19 at 4.) Plaintiff again requested review by the Appeals Council, which
11   denied review on August 20, 2020. (AR 1011-1017.) This case was then commenced.
12                                   DISPUTED ISSUE
13         Whether the ALJ erred in accounting for Plaintiff’s mental limitations.
14                           STANDARD OF REVIEW
15
           Under 42 U.S.C. § 405(g), this Court only reverses the Commissioner’s

16
     decision if its findings are based on legal error or are not supported by substantial

17   evidence. See Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), superseded by

18   regulation on other ground as recognized in, Sweets v. Kijakazi, 855 Fed. Appx. 325

19   (9th Cir. Aug. 9, 2021). As the Supreme Court has stated, “whatever the meaning of

20   ‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not

21   high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Substantial evidence is

22   “more than a scintilla, but less than a preponderance.” Reddick v. Chater, 157 F.3d

23   715, 720 (9th Cir. 1998). Where the evidence is susceptible to more than one rationale

24   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must

25   be upheld. See Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). As such, this

26   Court may not substitute its judgment for that of the Commissioner. See Jamerson v.

27   Chater, 112 F.3d 1064, 1065 (9th Cir. 1997). Even when the ALJ commits legal

28   error, the decision will be upheld where that error is harmless. Treichler v. Comm’r

                                               3
Case 5:20-cv-00447-AFM Document 22 Filed 09/15/21 Page 4 of 6 Page ID #:9210



 1   of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014). An error is harmless if it is
 2   inconsequential to the ultimate nondisability determination. Id.
 3                                            DISCUSSION
 4          In assessing a claimant’s mental impairments, an ALJ is required to evaluate
 5   the degree of mental limitation in four areas: (1) understand, remember, or apply
 6   information; (2) interact with others; (3) concentrate, persist, or maintain pace; and
 7   (4) adapt or manage oneself. See 20 C.F.R. § 404.1520a(c)-(d). Plaintiff makes a
 8   single contention regarding error in this case: She urges that the ALJ erred because
 9   even though the ALJ found a moderate mental limitation in adapting or managing
10   oneself, there was no corresponding work-related limitation in the ALJ’s residual
11   functional capacity (RFC) finding. Plaintiff further notes that the RFC includes a “no
12   public contact” limitation that accounts for the ALJ’s other moderate mental finding
13   concerning interacting with others. Because Plaintiff’s past work was of a highly
14   skilled nature, Plaintiff contends that the lack of an RFC limitation for adapting or
15   managing oneself was a material error.
16          In opposition, the Commissioner points to Hoopai v. Astrue, 499 F.3d 1071,
17   1077 (9th Cir. 2007). 2 There, the Ninth Circuit upheld an ALJ’s determination that
18
     “Hoopai’s depression was not sufficiently severe such that it significantly affects his
19
     ability to work beyond the exertional limitations.” Id. at 1076. In Hoopai, there was
20
     substantial evidence in the record to support the ALJ’s determination. Two
21
     psychological evaluations diagnosed claimant with only “moderately significant
22
     forms of depression,” and a third found him to be moderately limited in “his ability
23
     to perform activities within a schedule, maintain regular attendance, and be punctual
24

25
     2  The Commissioner also cites Lacroix v. Barnhart, 465 F.3d 881, 888 (8th Cir. 2006), in which
26   the Eighth Circuit affirmed an ALJ finding the claimant functioned satisfactorily in the work setting
27   even though a doctor had noted moderate limitations in the ability to respond to work pressures.
     Given the discussion herein, the Court need not analyze or rely on this decision outside the Ninth
28   Circuit.

                                                      4
Case 5:20-cv-00447-AFM Document 22 Filed 09/15/21 Page 5 of 6 Page ID #:9211



 1   with customary tolerance; and his ability to complete a normal workday and
 2   workweek without interruption from psychologically-based symptoms . . . .” Id. at
 3   1077. The Ninth Circuit stated that it had “not previously held mild or moderate
 4   depression to be a sufficiently severe non-exertional limitation that significantly
 5   limits a claimant’s ability to do work beyond the exertional limitation.” Id. The Ninth
 6   Circuit affirmed the ALJ’s RFC determination that contained only exertional
 7   limitations because “substantial evidence supports the ALJ’s conclusion . . . .” Id.
 8          Here, after discussing Plaintiff’s moderate non-exertional limitation in
 9   “adapting or managing oneself,” the ALJ concluded, “there is insufficient evidence
10   to establish that the claimant’s ability to regulate emotions, control behavior, or
11   maintain well-being in a work setting independently, appropriately, effectively, and
12   on a sustained basis were seriously limited.” (AR 1025.) In reaching this conclusion,
13   the ALJ cited evidence from 2010 and 2012 that Plaintiff had no anxiety and no
14   depression. (Id., citing AR 508, 518) The ALJ also discussed mental health evidence
15   later in the decision and referred to evidence that Plaintiff had normal orientation,
16   affect, demeanor and mood. (AR 1031, citing AR 521.) The ALJ gave significant
17   weight to the opinion of medical expert Dr. Glassmire, who opined that Plaintiff
18
     should have no interaction with the public3, a limitation that the ALJ included in the
19
     RFC based in part on Dr. Glassmire’s opinion. (Id; AR 1031.) Dr. Glassmire also
20
     opined that the other paragraph “B” criteria would not lead to functional limitations
21
     in the work setting: “Q. Okay. Do you have enough information to classify even those
22
     with mild social or cognitive deficits lead to any functional limitations in terms ofࡳ
23
     A. The only limitation that I would recommend would be no interaction with public.”
24

25
     3  Dr. Glassmire recommended inclusion of the “no interaction with public” limitation “based on
26   my knowledge and my experience meeting individuals with depressive disorders. But there’s, as I
27   mentioned there’s not a lot of information about the severity in the record, so that’s a conservative
     recommendation to be safe.” (AR 1048.) Plaintiff has not challenged the ALJ’s reliance on
28   Dr. Glassmire’s opinions.

                                                      5
Case 5:20-cv-00447-AFM Document 22 Filed 09/15/21 Page 6 of 6 Page ID #:9212



 1   (AR 1048.) Thus, substantial evidence supports the ALJ’s determination that
 2   Plaintiff’s mental limitation in adapting or managing herself did not severely limit
 3   her ability to do work and did not require an additional non-exertional limitation in
 4   the RFC. See Hoopai, 499 F.3d at 1077.
 5         So long as an ALJ’s interpretation of the record is supported by substantial
 6   evidence — which it is here — the Court may not disturb it. See Lewis v. Astrue, 498
 7   F.3d 909, 911 (9th Cir. 2007) (“[I]f evidence is susceptible of more than one rational
 8   interpretation, the decision of the ALJ must be upheld”); see generally Biestek, 139
 9   S. Ct. at 1154 (observing that in the social security context, the threshold for
10   “substantial evidence” is “not high”). Accordingly, Plaintiff has not shown reversible
11   error by the ALJ.
12                                         ORDER
13         IT IS THEREFORE ORDERED that Judgment be entered affirming the
14   decision of the Commissioner and dismissing this case with prejudice.
15

16   DATED: 9/15/2021
17

18                                          ____________________________________
19
                                                   ALEXANDER F. MacKINNON
20
                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

                                               6
